      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 1 of 9 PageID #:1




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

 STRUCTURAL IRON WORKERS LOCAL                  )
 NO. 1 PENSION FUND,                            )
                                                )       CASE NO.: 20-CV-6473
                          Plaintiff,            )
        vs.                                     )       JUDGE:
                                                )
 POLSTEEL CONSTRUCTION, LTD., an                )       MAGISTRATE JUDGE:
 Illinois company, and                          )
 WACLAW SAGAN a/k/a WES SAGAN, an               )
 individual,                                    )
                                                )
                          Defendants.           )

                                        COMPLAINT

       NOW COMES the Plaintiff, the STRUCTURAL IRON WORKERS LOCAL NO. 1

PENSION FUND, by and through its attorneys, JOHNSON & KROL, LLC, complaining of the

Defendants POLSTEEL CONSTRUCTION, LTD. and WACLAW SAGAN a/k/a WES SAGAN,

and alleges as follows:

                                   JURISDICTION AND VENUE

1.     This action arises under Sections 502 and 515 of the Employee Retirement Income Security

       Act (hereinafter referred to as “ERISA”) (29 U.S.C. §§ 1132 and 1145) and Section 301 of

       the Labor-Management Relations Act. (29 U.S.C. § 185). The Court has jurisdiction over

       the subject matter of this action pursuant to 29 U.S.C. §§ 185(c), 1132(e)(1), and 1145, as

       well as 28 U.S.C. § 1331.

2.     Venue is proper in this Court pursuant to 29 U.S.C. § 1132(e)(2) in that the STRUCTURAL

       IRON WORKERS LOCAL NO. 1 PENSION FUND (“PENSION FUND”), the Structural

       Iron Workers Local No. 1 Welfare Fund, the Structural Iron Workers Local No. 1 Annuity

       Fund, the Apprenticeship Training and Journeyman’s Retraining Fund, the National I.W.

                                          Page 1 of 9
     Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 2 of 9 PageID #:2




     Apprenticeship Fund, and the Local No. 1 Scholarship Fund (collectively, the “Trust

     Funds”) are administered at 7700 Industrial Drive, Forest Park, Illinois 60130, and pursuant

     to 28 U.S.C. §1391(b)(2) in that a substantial part of the events or omissions giving rise to

     Plaintiff’s claims occurred in the Northern District of Illinois, Eastern Division.

                                             PARTIES

3.   The Trust Funds receive contributions from numerous employers pursuant to collective

     bargaining agreements between employers and the Local Union No. 1 of the International

     Association of Bridge, Structural, Ornamental and Reinforcing Iron Workers (“Union”)

     and, therefore, are multiemployer plans under 29 U.S.C. § 1002.

4.   The Trust Funds were established and are administered pursuant to the terms and

     provisions of certain Agreements and Declarations of Trust (the “Trust Agreements”).

5.   The PENSION FUND is required to receive, hold, and manage all monies required to be

     contributed to the Trust Funds and is the authorized collection agent under the Principal

     Agreement and Trust Agreements for contributions and deductions to the Trust Funds and

     Union required under the Principal Agreement.

6.   Pursuant to 29 U.S.C. §1132(a)(3), the PENSION FUND is authorized to bring this action

     on behalf of its participants and beneficiaries for the purpose of collecting unpaid

     contributions and wages.

7.   The    Union   is   the    bargaining    representative   of   the   Defendant   POLSTEEL

     CONSTRUCTION, LTD. (“POLSTEEL”)’s bargaining unit employees.

8.   POLSTEEL is an Illinois company with its principal place of business located in Addison,

     Illinois.

9.   The Defendant WACLAW SAGAN a/k/a WES SAGAN (“SAGAN”) is the President and



                                          Page 2 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 3 of 9 PageID #:3




      owner of POLSTEEL.

                          FACTS COMMON TO ALL COUNTS

10.   Over the past several years, POLSTEEL has entered into a series of Memorandum of

      Agreements wherein it agree to be bound by the provisions of the Principal Agreement for

      specific projects within the Union’s geographic jurisdiction. (Copies of the Memorandums

      of Agreement are attached as Exhibit 1); (a copy of the Principal Agreement is attached as

      Exhibit 2).

11.   Through the agreements referred to in Paragraph 10, POLSTEEL also became bound by

      the provisions of the Trust Agreements.

12.   Pursuant to the provisions of the Principal Agreement and Trust Agreements, POLSTEEL

      is required to make monthly reports of hours worked by covered employees and pay

      contributions to the Trust Funds at the negotiated rate.

13.   The monthly reports and contributions during all times relevant were due on or before the

      fifteenth (15th) day of the calendar month following the calendar month during which the

      work was performed.

14.   Pursuant to Section 502(g)(2) of ERISA, the Principal Agreement and Trust Agreements,

      employers who fail to submit their monthly contribution reports and contributions to the

      Trust Funds on a timely basis are responsible for the payment of liquidated damages at a

      rate of twenty percent (20%) of the amount unpaid and interest at the rate of prime plus

      two percent (2%) per month for each month that contributions remain unpaid, plus any

      reasonable attorney’s fees and costs of maintaining suit.

15.   Pursuant to the Principal Agreement, POLSTEEL is required to deduct union wage

      assessments (“union dues”) from its covered employees’ paychecks and remit payment of



                                          Page 3 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 4 of 9 PageID #:4




      those union dues to the Pension Fund, as the collection agent for the Union.

16.   Pursuant to the Principal Agreement, POLSTEEL is required to deduct $4.00 per hour of

      post-tax wages as a vacation account deduction from its covered employees’ paychecks

      and remit payment of those vacation account deductions to the Pension Fund.

17.   Pursuant to the Principal Agreement, employers who are found to be delinquent through

      an audit are obligated to pay the full cost of the audit if the delinquencies exceed $2,500.00.

18.   In or around March 2018, POLSTEEL hired JR Brys (“Brys”) to be its “working foreman.”

19.   When Brys was hired by POLSTEEL, SAGAN informed Brys that POLSTEEL would pay

      wages and fringe benefits at the rates negotiated between the Union and the Associated

      Steel Erectors of Chicago in the Principal Agreement for all work he performed.

20.   In addition, when Brys was hired as the working foreman, SAGAN expressly authorized

      Brys to hire union ironworkers to perform the work on behalf of POLSTEEL.

21.   SAGAN further represented to Brys that POLSTEEL would pay wages and fringe benefits

      at the rates agreed to in the Principal Agreement for all union ironworkers that Brys hired

      for all of the work they performed.

22.   SAGAN would routinely inform Brys that POLSTEEL had obtained work that would

      require additional union ironworkers. Based on the authority that SAGAN had previously

      given to Brys, Brys would then contact union ironworkers and hire them under the pretense

      that the union ironworkers would be paid full wages and POLSTEEL would pay all of the

      fringe benefits at the rates agreed to in the Principal Agreement.

23.   Regardless of the project on which Brys and the union ironworkers Brys hired on behalf of

      POLSTEEL, POLSTEEL deducted union dues from Brys and the union ironworkers’

      wages.



                                            Page 4 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 5 of 9 PageID #:5




24.   Regardless of the project on which Brys and the union ironworkers Brys hired on behalf of

      POLSTEEL, POLSTEEL deducted the vacation account deduction from Brys and the

      union ironworkers’ wages.

25.   For all hours worked Brys and the union ironworkers Brys hired on behalf of POLSTEEL,

      POLSTEEL paid wages at the rate required by the Principal Agreement.

26.   By its conduct, POLSTEEL bound itself fully to the terms of the Principal Agreement for

      all work covered by the Principal Agreement, and not just those specified in the

      Memorandums of Agreement.

                                  COUNT I
                     BREACH OF THE PRINCIPAL AGREEMENT

27.   Plaintiff re-alleges and incorporate the allegations contained in Paragraphs 1-26 of this

      Complaint with the same force and effect as if fully set forth herein.

28.   The Trust Funds’ auditors recently conducted a payroll compliance audit for the period of

      July 1, 2018 through February 29, 2020.

29.   The payroll compliance audit revealed that POLSTEEL owes the Trust Funds the aggregate

      amount of $28,671.50 in unpaid contributions.

30.   The payroll compliance audit also revealed that POLSTEEL owes the Union the aggregate

      amount of $4,232.49 in unpaid dues and vacation savings.

31.   As a result of POLSTEEL’s failure to pay its contributions and dues to the Trust Funds and

      Union in a timely manner for the period of July 1, 2018 through February 29, 2020,

      POLSTEEL owes liquidated damages and interest in the aggregate amount of $9,009.65.

32.   POLSTEEL is obligated to pay $1,260.25 in auditor’s fees incurred by the Trust Funds to

      complete the payroll compliance audit.

33.   By its conduct, POLSTEEL bound itself fully to the terms of the Principal Agreement for

                                          Page 5 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 6 of 9 PageID #:6




      all work covered by the Principal Agreement, and not just those specified in the

      Memorandums of Agreement.

34.   POLSTEEL has a continuing obligation to contribute to the Trust Funds.

35.   Plaintiff has been required to employ the undersigned attorneys to collect the monies that

      are owed to the Trust Funds.

36.   Plaintiff has complied with all conditions precedent in bringing this suit.

37.   POLSTEEL is obligated to pay the reasonable attorney’s fees and court costs incurred by

      Plaintiff pursuant to the Principal Agreement, Trust Agreements, and 29 U.S.C. §

      1132(g)(2)(D).

WHEREFORE, Plaintiff respectfully requests:

A.    That the Court issue an order holding that the Defendant POLSTEEL, by its conduct, has

      bound itself to the Principal Agreement;

B.    That Judgment be entered in favor of Plaintiff and against Defendant POLSTEEL in the

      aggregate amount of $43,173.89, itemized as follows:

      i.     $28,671.50 for unpaid contributions owed for the period of July 1, 2018 through

             February 29, 2020;

      ii.    $4,232.49 in unpaid dues and vacation savings owed for the period of July 1, 2018

             through February 29, 2020;

      iii.   $9,009.65 for liquidated damages and interest owed for the period of July 1, 2018

             through February 29, 2020; and

      iv.    $1,260.25 in audit fees owed for the audit conducted for the period of July 1, 2018

             through February 29, 2020;

C.    That Judgment be entered in favor of Plaintiff and against Defendant POLSTEEL for any



                                          Page 6 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 7 of 9 PageID #:7




      other contributions, union dues, vacation deductions, wages, liquidated damages and

      interest that are found to be due and owing in addition to the amounts identified by

      paragraph B above;

D.    That Defendant POLSTEEL be ordered to pay the reasonable attorney’s fees and costs

      incurred by the Plaintiff pursuant to the Principal Agreement, Trust Agreements, and 29

      U.S.C. §1132(g)(2)(D); and

E.    That Plaintiff has such other and further relief as the Court may deem just and equitable all

      at the Defendant POLSTEEL’s cost, pursuant to 29 U.S.C. §1132(g)(2)(E).

                               COUNT II
            BREACH OF THE INSTALLMENT PAYMENT AGREEMENT

38.   Plaintiffs re-allege and incorporate the allegations contained in paragraphs 1-37 of this

      Complaint with the same force and effect as if fully set forth herein.

39.   As of February 19, 2020, Defendants POLSTEEL and SAGAN entered into an Installment

      Payment Agreement with the Trust Funds. (A copy of the Installment Payment Agreement

      is attached as Exhibit 3).

40.   Through the Installment Payment Agreement, SAGAN agreed to be personally liable for

      any of POLSTEEL’s “audit fees and audit deficiencies that may become due and owing

      during the duration of this Agreement.” (Exhibit 3).

41.   SAGAN is personally liable for POLSTEEL’s audit deficiencies that became due and

      owing during the Agreement.

42.   On March 4, 2020, the Trust Funds’ auditors conducted a payroll compliance audit of

      POLSTEEL’s payroll records for the period of July 1, 2018 through February 29, 2020.

43.   On April 2, 2020, the Trust Funds’ auditors finalized a report detailing the results of the

      payroll compliance audit.

                                          Page 7 of 9
      Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 8 of 9 PageID #:8




44.   On May 19, 2020, the Trust Funds demanded that POLSTEEL and SAGAN remit payment

      of the contributions, dues and vacation savings deductions, along with the resulting

      liquidated damages, interest and audit fees, revealed by payroll compliance audit, in the

      aggregate amount of $43,173.89, itemized as follows:

      i.     $28,671.50 for unpaid contributions owed for the period of July 1, 2018 through

             February 29, 2020;

      ii.    $4,232.49 in unpaid dues and vacation savings deductions owed for the period of

             July 1, 2018 through February 29, 2020;

      iii.   $9,009.65 for liquidated damages and interest owed for the period of July 1, 2018

             through February 29, 2020; and

      iv.    $1,260.25 in audit fees owed for the audit conducted for the period of July 1, 2018

             through February 29, 2020;

45.   The Installment Payment Agreement also provides that “in the event the Trust Funds are

      required to engage an attorney to collect any amounts due under this Agreement, Polsteel

      and Sagan shall be liable for all reasonable attorneys’ fees and costs incurred by the Trust

      Funds.” (Exhibit 3).

46.   Under the Installment Payment Agreement, SAGAN is personally liable for any ongoing

      contribution obligations of POLSTEEL. As a result, SAGAN may be liable for additional

      contributions and the resulting liquidated damages and interest that may become due from

      POLSTEEL.



WHEREFORE, Plaintiff respectfully requests:

A.    That Judgment be entered in favor of Plaintiff and against Defendant SAGAN in the



                                          Page 8 of 9
     Case: 1:20-cv-06473 Document #: 1 Filed: 10/30/20 Page 9 of 9 PageID #:9




     aggregate amount of $43,173.89, itemized as follows:

         i.   $28,671.50 for unpaid contributions owed for the period of July 1, 2018 through

              February 29, 2020;

        ii.   $4,232.49 in unpaid dues and vacation savings deductions owed for the period of

              July 1, 2018 through February 29, 2020;

       iii.   $9,009.65 for liquidated damages and interest owed for the period of July 1, 2018

              through February 29, 2020; and

       iv.    $1,260.25 in audit fees owed for the audit conducted for the period of July 1, 2018

              through February 29, 2020;

B.    That Judgment be entered in favor of Plaintiff and against Defendant SAGAN for any

     other contributions, dues, vacation savings deductions, liquidated damages and interest that

     are found to be due and owing in addition to the amounts referenced in Paragraph A above;

C.   That Defendant SAGAN be ordered to pay the reasonable attorneys’ fees and costs incurred

     by the Plaintiffs pursuant to the Installment Payment Agreements, the CBA, Trust

     Agreements and 29 U.S.C. § 1132(g)(2)(D); and

D.   That Plaintiff have such other and further relief as the Court may deem just and equitable

     all at the Defendant SAGAN’s cost, pursuant to 29 U.S.C. § 1132(g)(2)(E).


                                                   Respectfully Submitted,

                                                   STRUCTURAL IRON WORKERS
                                                   LOCAL NO. 1 PENSION FUND

                                                   Lucas J. Habeeb - 6329755
                                                   One of Plaintiff’s Attorneys




                                         Page 9 of 9
